SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 6-K Forthe month of July, 2012 Euro Tech Holdings Company Limited (Translation of registrant's name into English) 18/F Gee Chang Hong Centre, 65 Wong Cbuk Bang Road, Hong Kong (Address of Principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F þForm 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes oNo þ If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12G3-2(b):82- Item 5. Other Events On or about July 13, 2012, Euro Tech Holdings Company Limited (the "Registrant") caused to be sent to its shareholders of record copies of its Annual Report on Form 20-F for its fiscal year ended December 31,2011, as filed with the Securities and Exchange Commission on or about April 27, 2012, and a Notice of its Annual Meeting of Shareholders to be held on August 8,2012 in Hong Kong, a Proxy Statementand Proxy Card with regard to that meeting. Item 7. Financial Statements and Exhibits Exhibit 99.1 —Notice of Annual Meeting of Shareholders, Proxy Statement and Proxy Card. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, die registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. EURO TECH HOLDINGS COMPANY LIMITED (Registrant) Date: July 18, 2012 By: /s/T.C. Leung T.C. Leung Chief Executive Officer and Chairman of the Board
